               Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 1 of 20


                                          UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Colorado


 In the Matter of the Search of                                     )      Case No.          21-sw-00045-STV
 INFORMATION ASSOCIATED WITH                                        )
 FACEBOOK USER ID “alicia.tangeman” THAT                            )
 IS STORED AT PREMISES CONTROLLED BY                                )
 FACEBOOK INC.                                                      )
                                                                    )


                                             APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Northern       District of California and elsewhere (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                          contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of 21 U.S.C. § 843(a)(3) (theft of controlled substances by deception), and the
application is based on these facts:

          X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                                 ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                          s/ Christopher Eric Gann
                                                                                                     Applicant’s signature

                                                                           Christopher Eric Gann, Special Agent, FDA-OCI
                                                                                                     Printed name and title

Sworn to before me and:             signed in my presence.
                                    submitted, attested to, and acknowledged by reliable electronic means.

           1/22/2021
Date:
                                                                                                     Judge’s signature

City and state:      Denver, CO                                           Scott T. Varholak, U.S. Magistrate Judge
                                                                                                     Printed name and title
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 2 of 20




                                     ATTACHMENT A

                                   Property to be Searched

This warrant applies to information associated with the Facebook user ID “alicia.tangeman” that
is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California.




                                               1
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 3 of 20




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A for the time

period of January 2019 to present:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook

               passwords, Facebook security questions and answers, physical address (including

               city, state, and zip code), telephone numbers, screen names, websites, and other

               personal identifiers;

       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them, including Exchangeable

               Image File (“EXIF”) data and any other metadata associated with those photos

               and videos;




                                                 1
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 4 of 20




      (d)   All profile information; News Feed information; status updates; videos,

            photographs, articles, links, and other items; Notes; Wall postings; friend lists,

            including the friends’ Facebook user identification numbers; groups and networks

            of which the user is a member, including the groups’ Facebook group

            identification numbers; future and past event postings; rejected “Friend” requests;

            comments; gifts; pokes; tags; and information about the user’s access and use of

            Facebook applications;

      (e)   All records or other information regarding the devices and internet browsers

            associated with, or used in connection with, that user ID, including the hardware

            model, operating system version, unique device identifiers, mobile network

            information, and user agent string;

      (f)   All other records and contents of communications and messages made or received

            by the user, including all Messenger activity, private messages, chat history, video

            and voice calling history, and pending “Friend” requests;

      (g)   All “check ins” and other location information;

      (h)   All IP logs, including all records of the IP addresses that logged into the account;

      (i)   All records of the account’s usage of the “Like” feature, including all Facebook

            posts and all non-Facebook webpages and content that the user has “liked”;

      (j)   All information about the Facebook pages that the account is or was a “fan” of;

      (k)   All past and present lists of friends created by the account;

      (l)   All records of Facebook searches performed by the account;

      (m)   The types of service utilized by the user;


                                              2
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 5 of 20




       (n)      The length of service (including start date) and the means and source of any

                payments associated with the service (including any credit card or bank account

                number);

       (o)      All privacy settings and other account settings, including privacy settings for

                individual Facebook posts and activities, and all records showing which Facebook

                users have been blocked by the account;

       (p)      All records pertaining to communications between Facebook and any person

                regarding the user or the user’s Facebook account, including contacts with support

                services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

14 days of issuance of this warrant.

II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 21 U.S.C. § 843(a)(3) involving Alicia Nickel-TANGEMAN

since January 1, 2019, including, for each user ID identified on Attachment A, information

pertaining to the following matters:

             (a) All communications with and between TANGEMAN and patient A.F. or anyone

                associated with A.F.; all searches conducted for A.F. or information related to

                A.F.;

             (b) Information and communications regarding PCA machines or controlled

                substances;




                                                  3
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 6 of 20




           (c) All communications with any person regarding a study or data collection and

               TANGEMAN’s involvement therein;

           (d) Evidence indicating how, when, and where the Facebook account was accessed or

               used, to determine the chronological and geographic context of account access,

               use, and events relating to the crime under investigation and to the Facebook

               account owner;

           (e) Evidence indicating the Facebook account owner’s state of mind as it relates to

               the crime under investigation;

           (f) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s);

           (g) Historical location information relevant to the crime under investigation and that

               helps identify the user of the account or events relating to the crime to determine

               the chronological and geographic context of account access, use, and events

               relating to the crime under investigation and to the Facebook account owner and

               the owner’s contacts.

III.   Order Of Non-Disclosure

Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), the Court orders Facebook not to disclose

the existence of this search warrant to any person for the period of one year, including the

subscriber, other than its personnel essential for compliance with the execution of this warrant.




                                                 4
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 7 of 20




                                          AFFIDAVIT

I, Christopher Gann, being duly sworn, hereby depose and state that the following is true to the
best of my information, knowledge, and belief.

                     INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with the Food and Drug Administration-Office of
   Criminal Investigations (FDA-OCI). I have been a Special Agent with FDA-OCI since
   March of 2014. Prior to my current assignment, I was a Special Agent with Homeland
   Security Investigations for 13 years. I have successfully completed the Criminal Investigator
   Training Program and the FDA’s Special Agent Training Program at the Federal Law
   Enforcement Training Center. In addition, I am a licensed Certified Fraud Examiner through
   the Association of Certified Fraud Examiners. During my 19-year career as a federal
   investigator, I have conducted a wide range of criminal investigations involving misbranding
   and adulterated drugs, mail fraud, wire fraud, narcotics smuggling, money laundering, and
   diversion of controlled substances. As a Special Agent with FDA-OCI, I am responsible,
   among other duties, for conducting criminal investigations involving violations of the Food,
   Drug, and Cosmetic Act (“FDCA”), Title 21 U.S.C. 301-399, and other applicable violations
   of Title 18 of the United States Code. As part of my training and experience, I have
   participated in investigations involving electronic evidence, emails, text messages, and the
   Internet.

2. I make this affidavit in support of an application for a search warrant for information
   associated with a certain Facebook ID “alicia.tangeman” that is stored at premises owned,
   maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
   company headquartered in Menlo Park, California. The information to be searched is
   described in the following paragraphs and in Attachment A. This affidavit is made in support
   of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
   2703(c)(1)(A) to require Facebook to disclose to the government records and other
   information in its possession, pertaining to the subscriber or customer associated with the
   user ID.

3. Because this affidavit is being submitted for the limited purpose of securing a search warrant,
   I have not included each and every fact known to me concerning this investigation. I have
   set forth only the facts that I believe are necessary to establish probable cause that evidence,
   fruits, and instrumentalities of violations of 21 U.S.C. § 843(a)(3) (Theft of a Controlled
   Substance by Deception) (the “Subject Offense”) are present at the location described.

4. The information contained within the affidavit is based on my training and experience, as
   well as information imparted to me by other law enforcement officers involved in this
   investigation.

                                                 1
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 8 of 20




5. Based on my training and experience and the facts as set forth in this affidavit, there is
   probable cause to believe that the Subject Offense has been committed by ALICIA NICKEL-
   TANGEMAN (hereinafter TANGEMAN). There is also probable cause to search the
   information described in Attachment A for evidence and instrumentalities of these crimes, as
   described in Attachment B.

                              BACKGROUND ON FACEBOOK

6. Facebook owns and operates a free-access social networking website of the same name that
   can be accessed at http://www.facebook.com. Facebook allows its users to establish
   accounts with Facebook, and users can then use their accounts to share written news,
   photographs, videos, and other information with other Facebook users, and sometimes with
   the general public.

7. Facebook asks users to provide basic contact and personal identifying information to
   Facebook, either during the registration process or thereafter. This information may include
   the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords,
   Facebook security questions and answers (for password retrieval), physical address
   (including city, state, and zip code), telephone numbers, screen names, websites, and other
   personal identifiers. Facebook also assigns a user identification number to each account.

8. Facebook users may join one or more groups or networks to connect and interact with other
   users who are members of the same group or network. Facebook assigns a group
   identification number to each group. A Facebook user can also connect directly with
   individual Facebook users by sending each user a “Friend Request.” If the recipient of a
   “Friend Request” accepts the request, then the two users will become “Friends” for purposes
   of Facebook and can exchange communications or view information about each other. Each
   Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which
   highlights information about the user’s “Friends,” such as profile changes, upcoming events,
   and birthdays.

9. Facebook users can select different levels of privacy for the communications and information
   associated with their Facebook accounts. By adjusting these privacy settings, a Facebook
   user can make information available only to himself or herself, to particular Facebook users,
   or to anyone with access to the Internet, including people who are not Facebook users. A
   Facebook user can also create “lists” of Facebook friends to facilitate the application of these
   privacy settings. Facebook accounts also include other account settings that users can adjust
   to control, for example, the types of notifications they receive from Facebook.

10. Facebook users can create profiles that include photographs, lists of personal interests, and
    other information. Facebook users can also post “status” updates about their whereabouts
    and actions, as well as links to videos, photographs, articles, and other items available
    elsewhere on the Internet. Facebook users can also post information about upcoming
                                                 2
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 9 of 20




   “events,” such as social occasions, by listing the event’s time, location, host, and guest list.
   In addition, Facebook users can “check in” to particular locations or add their geographic
   locations to their Facebook posts, thereby revealing their geographic locations at particular
   dates and times. A particular user’s profile page also includes a “Wall,” which is a space
   where the user and his or her “Friends” can post messages, attachments, and links that will
   typically be visible to anyone who can view the user’s profile.

11. Facebook allows users to upload photos and videos, which may include any metadata such as
    location that the user transmitted when s/he uploaded the photo or video. It also provides
    users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user
    is tagged in a photo or video, he or she receives a notification of the tag and a link to see the
    photo or video. For Facebook’s purposes, the photos and videos associated with a user’s
    account will include all photos and videos uploaded by that user that have not been deleted,
    as well as all photos and videos uploaded by any user that have that user tagged in them.

12. Facebook users can exchange private messages on Facebook with other users. Those
    messages are stored by Facebook unless deleted by the user. Facebook users can also post
    comments on the Facebook profiles of other users or on their own profiles; such comments
    are typically associated with a specific posting or item on the profile. In addition, Facebook
    has a chat feature that allows users to send and receive instant messages through Facebook
    Messenger. These chat communications are stored in the chat history for the account.
    Facebook also has Video and Voice Calling features, and although Facebook does not record
    the calls themselves, it does keep records of the date of each call.

13. If a Facebook user does not want to interact with another user on Facebook, the first user can
    “block” the second user from seeing his or her account.

14. Facebook has a “like” feature that allows users to give positive feedback or connect to
    particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages
    or content on third-party (i.e., non-Facebook) websites. Facebook users can also become
    “fans” of particular Facebook pages.

15. Facebook has a search function that enables its users to search Facebook for keywords,
    usernames, or pages, among other things.

16. Each Facebook account has an activity log, which is a list of the user’s posts and other
    Facebook activities from the inception of the account to the present. The activity log
    includes stories and photos that the user has been tagged in, as well as connections made
    through the account, such as “liking” a Facebook page or adding someone as a friend. The
    activity log is visible to the user but cannot be viewed by people who visit the user’s
    Facebook page.

17. In addition to the applications described above, Facebook also provides its users with access
                                                  3
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 10 of 20




   to thousands of other applications (“apps”) on the Facebook platform. When a Facebook
   user accesses or uses one of these applications, an update about that the user’s access or use
   of that application may appear on the user’s profile page.

18. Some Facebook pages are affiliated with groups of users, rather than one individual user.
    Membership in the group is monitored and regulated by the administrator or head of the
    group, who can invite new members and reject or accept requests by users to enter.
    Facebook can identify all users who are currently registered to a particular group and can
    identify the administrator and/or creator of the group. Facebook uses the term “Group
    Contact Info” to describe the contact information for the group’s creator and/or
    administrator, as well as a PDF of the current status of the group profile page.

19. Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.
    The “Neoprint” for a given user can include the following information from the user’s
    profile: profile contact information; News Feed information; status updates; links to videos,
    photographs, articles, and other items; Notes; Wall postings; friend lists, including the
    friends’ Facebook user identification numbers; groups and networks of which the user is a
    member, including the groups’ Facebook group identification numbers; future and past event
    postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information about the
    user’s access and use of Facebook applications.

20. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address. These
    logs may contain information about the actions taken by the user ID or IP address on
    Facebook, including information about the type of action, the date and time of the action, and
    the user ID and IP address associated with the action. For example, if a user views a
    Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
    would show when and from what IP address the user did so.

21. Social networking providers like Facebook typically retain additional information about their
    users’ accounts, such as information about the length of service (including start date), the
    types of service utilized, and the means and source of any payments associated with the
    service (including any credit card or bank account number). In some cases, Facebook users
    may communicate directly with Facebook about issues relating to their accounts, such as
    technical problems, billing inquiries, or complaints from other users. Social networking
    providers like Facebook typically retain records about such communications, including
    records of contacts between the user and the provider’s support services, as well as records of
    any actions taken by the provider or user as a result of the communications.

22. As explained herein, information stored in connection with a Facebook account may provide
    crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
    under investigation, thus enabling the United States to establish and prove each element or
    alternatively, to exclude the innocent from further suspicion. In my training and experience,
    a Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data
                                                 4
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 11 of 20




   retained by Facebook, can indicate who has used or controlled the Facebook account. This
   “user attribution” evidence is analogous to the search for “indicia of occupancy” while
   executing a search warrant at a residence. For example, profile contact information, private
   messaging logs, status updates, and tagged photos (and the data associated with the
   foregoing, such as date and time) may be evidence of who used or controlled the Facebook
   account at a relevant time. Further, Facebook account activity can show how and when the
   account was accessed or used. For example, as described herein, Facebook logs the Internet
   Protocol (IP) addresses from which users access their accounts along with the time and date.
   By determining the physical location associated with the logged IP addresses, investigators
   can understand the chronological and geographic context of the account access and use
   relating to the crime under investigation. Such information allows investigators to
   understand the geographic and chronological context of Facebook access, use, and events
   relating to the crime under investigation. Additionally, Facebook builds geo-location into
   some of its services. Geo-location allows, for example, users to “tag” their location in posts
   and Facebook “friends” to locate each other. This geographic and timeline information may
   tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
   activity may provide relevant insight into the Facebook account owner’s state of mind as it
   relates to the offense under investigation. For example, information on the Facebook account
   may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
   plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an
   effort to conceal evidence from law enforcement).

23. Therefore, the computers of Facebook are likely to contain all the material described above,
    including stored electronic communications and information concerning subscribers and their
    use of Facebook, such as account access information, transaction information, and other
    account information.

                                     PROBABLE CAUSE

24. The United States is investigating Alicia NICKEL-TANGEMAN (hereinafter,
    “TANGEMAN”), who was employed by UC Health at a hospital in Colorado Springs,
    Colorado, as a Registered Nurse. The investigation concerns possible violations of 21 U.S.C.
    § 843(a)(3) (theft of controlled substances by deception), among other offenses.

25. The investigation began after hospital patient A.F. reported to the hospital where
    TANGEMAN worked in Colorado Springs in May 2019 that he observed TANGEMAN use
    a key to unlock his Patient Controlled Analgesia (PCA) machine and remove
    hydromorphone, a schedule II-controlled substance, from the syringe inside the machine that
    was intended for patient administration. The patient reported that TANGEMAN squirted
    medication out of the PCA syringe into small cups, then returned the syringe to the PCA. The
    patient stated that TANGEMAN told him that she was accessing his PCA because she was
    conducting a “study” on the effectiveness of PCA pumps on pain relief in hospital patients.

                                               5
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 12 of 20




26. After A.F. reported his interaction with TANGEMAN to the hospital, the hospital contacted
    TANGEMAN and requested for her to report to the hospital. On May 20, 2019, the
    Pharmacy Director for the hospital and a human resources employee spoke with
    TANGEMAN at the hospital. The Pharmacy Director told TANGEMAN at that time that
    A.F. had filed a complaint against her alleging TANGEMAN had diverted controlled
    substances from his PCA machine.

27. On May 22, 2019, Colorado Springs Police Detective Juhl interviewed A.F. The following is
    a summary of A.F.’s statement as provided to Detective Juhl.

           A.F. was admitted to the hospital on May 7, 2019, due to complications from
           a prior surgery. A.F. was receiving pain medication to include
           Hydromorphone via a Patient Center Analgesic (PCA) machine. On May 12,
           2019, TANGEMAN entered my room and identified herself as an employee
           of the pharmacy. TANGEMAN explained to me she was assisting Stanford
           University on a study related to the PCA machine. TANGEMAN logged into
           the computer, accessed the inside of the PCA using a key, and removed the
           syringe of Hydromorphone. TANGEMAN placed four small cups on the
           counter and discharged the contents of the syringe into each of the four cups.
           TANGEMAN then placed the Hydromorphone back into the PCA pump and
           departed the room. On May 18, 2019, TANGEMAN entered my room and
           stated she worked in the PACU and was assisting the Pharmacy in a study.
           TANGEMAN accessed the inside of the PCA machine with a key, removed
           the Hydromorphone, discharged the contents into four small cups, placed the
           Hydromorphone back into the PCA machine, and departed the room. There
           was another occasion TANGEMAN entered my room but I can’t recall the
           details of that visit.

28. A.F. became suspicious of TANGEMAN because she was not his assigned nurse, when
    another nurse would change out his Hydromorphone there was always another person present
    as a witness, the alarm would always sound on the PCA pump when other nurses switched
    out the Hydromorphone but not when TANGEMAN did, and he never signed a consent form
    to participate in a medical study. Based upon these observations, A.F. reported TANGEMAN
    to another nurse at the hospital.

29. On June 2, 2019, A.F., the original patient complainant, informed Colorado Springs
    Detective Juhl that he had received contact via Facebook Messenger from TANGEMAN.
    A.F. e-mailed screenshots of the message to Detective Juhl on June 2. The screenshots are
    pasted below:


   [CONTINUED ON NEXT PAGE]
                                                6
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 13 of 20




                                     7




                                     7
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 14 of 20




                                     8




                                     8
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 15 of 20




                                     9




                                     9
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 16 of 20




                                     10




                                     10
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 17 of 20




30. On June 4, 2019, Detective Juhl contacted A.F. via telephone. A.F. stated he was upset that
    TANGEMAN contacted him via Facebook and felt threatened that she knew what town he
    lived in.

31. On July 3, 2019, I met with hospital personnel regarding the possible diversion of controlled
    substances by TANGEMAN. The hospital’s Pharmacy Director provided evidence the
    hospital had gathered indicating that TANGEMAN was diverting, or stealing, controlled
    substances from the hospital, specifically from patient PCA machines. This included
    information related to patient A.F. The Pharmacy Director stated that records show that
    TANGEMAN was suspected of diverting hydromorphone from A.F.’s PCA machine on May
    18 and May 11, 2019. He explained that A.F. was not TANGEMAN’S patient, and there was
    no legitimate reason for her to access his PCA pump.

32. The hospital’s investigation also revealed access to PCA pumps with associated loss of
    hydromorphone for at least three additional patients in May 2019 The hospital’s
    investigation also revealed that TANGEMAN was logging on to access patient records when
    she was off duty and would have no reason to check patient records. TANGEMAN had the
    ability to log on to the patient records system when she was not physically in the hospital or
    on duty. The access log for TANGEMAN showed that she accessed the records for patients
    with PCA pumps, and the records reveal that she did so numerous times in April and May
    2019. TANGEMAN specifically accessed the electronic patient records for two patients for
    whom the hospital later determined that their PCA machines had been accessed and drug was
    missing.

33. On July 9, 2019, DEA Diversion Investigator Kathryn Kohman, Colorado Springs Police
    Detective Juhl, and I interviewed TANGEMAN at her residence in Woodland Park, CO
    regarding the alleged diversion.

34. During the interview, TANGEMAN stated that she did not divert drugs from patient A.F. and
    that she was accessing his PCA not to steal drugs but because she was involved in collecting
    data on PCA pumps for her nurse friend, “Sol.” TANGEMAN stated she believed “Sol’s”
    first name is Soledad. TANGEMAN stated that she did not recall Sol’s last name nor did she
    have a contact number for her. TANGEMAN reported that “Sol” used to work with her at
    Salinas Valley Hospital located in California. TANGEMAN stated “Sol” reached out to her
    in April 2019 and requested her assistance in conducting a study on the effectiveness of the
    PCA pump. TANGEMAN stated that she received permission from the hospital’s Research
    Department to conduct the study.

35. Also during the interview, TANGEMAN produced to me a print-out of an e-mail that she
    stated was from “Sol” but the “from” and “date” fields had been marked out with a pen. In
    the e-mail, the sender provides details on an alleged PCA study and requests Ms.
    TANGEMAN’s participation. A close review of the image taken by me of the e-mail allowed
                                               11
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 18 of 20




   me to identify the e-mail address for “Sol” as a yahoo account for
   soledadmuernos@yahoo.com.

36. After Ms. Tangeman shared the above information, I informed Ms. Tangeman twice that it
    was a crime to lie to or be dishonest with a federal agent. Ms. Tangeman did not change or
    retract her story.

37. Thereafter, TANGEMAN brought up the fact that she sent a message to A.F. via Facebook.
    TANGEMAN stated, “I didn’t know he had filed a complaint when I sent that. So, had I
    known he had filed a complaint, I wouldn’t have sent him this letter.” NOTE: TANGEMAN
    used the word “letter” interchangeably with the phrase “Facebook message.” As stated
    above, hospital employees had advised TANGEMAN on May 20, 2019, that A.F. had filed a
    complaint against her.

38. On June 12, 2019, Detective Juhl interviewed the hospital’s Director of Research
    Administration. The Director stated that TANGEMAN did not have approval to conduct a
    research study and that numerous steps would have to have been completed in order to
    approve such a research study. In addition, the Director stated TANGEMAN did not reach
    out to her department to request permission to conduct the study.

39. On July 29, 2019, I served a request for records to Salinas Valley Hospital in California,
    requesting, among other things, to verify past or current employment of a Soledad Muernos.
    The hospital stated they had no nurse employee named Soledad Muernos at the time of the
    response or previous to that date. The hospital did confirm TANGEMAN’s employment at
    the hospital.

40. On October 26, 2020, U.S. Magistrate Judge Varholak signed an order pursuant to 18 U.S.C.
    § 2703(d) requesting Oath Holdings Inc. to provide records related to the e-mail address
    soledadmeurnos@yahoo.com. On November 24, 2020, Oath Holdings Inc. produced records
    in response to the order. The subscriber information provided contained “Name”- Soledad
    Muernos, “DOB”-11/14/1974, and “Phone”- 719-661-3202. From the investigation
    conducted to date, I know Tangeman’s DOB is 10/17/76 and a cell phone she has utilized is
    719-687-4296. On October 30, 2020, at 12:36 PM, I received a phone call from 719-687-
    4296 and the female identified herself as Alicia Tangeman. The area code (719) is assigned
    to the Colorado Springs area, and initial law enforcement records checks indicate that the
    phone number 719-687-4296 is a Verizon cell phone that appears to be assigned to
    Tangeman’s minor daughter. Law enforcement is awaiting records from Verizon to confirm
    this information.

41. The header information provided by Oath Holdings Inc. reveals that on June 26, 2020, at
    3:46 PM, an e-mail was transmitted from the Soledad account to
    aliciatangeman@gmail.com. The account opening information from Oath Holdings, Inc.
    indicates that the e-mail account was created the same day, on June 26, 2020. The only other
                                               12
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 19 of 20




   header information for e-mails in the account appear to be e-mails from Yahoo
   (“yahoo@mail.comms.yahoo.net”) to the Soledad account. The e-mail sent on June 26 is
   believed to be the e-mail presented to me during the July interview of TANGEMAN.

42. On several occasions with the most recent date being January 15, 2021, I have visited the
    Facebook page of user Alicia Tangeman (“alicia.tangeman”). Based upon the multiple photos
    displayed on this Facebook page, I know the pictures on this Facebook page depict the same
    Alicia TANGEMAN who is suspected of diverting controlled substances from A.F.’s PCA
    machine. The phone number provided on the Facebook message to A.F. is the same number
    the hospital, TANGEMAN’S employer, had on record for TANGEMAN.

43. Based on the foregoing, there is probable cause to conclude that the TANGEMAN’s
    Facebook account contains evidence regarding the theft of controlled substances identified
    herein. There is probable cause that TANGEMAN used the account to communicate with a
    witness and make statements regarding the theft. As also described above, Facebook records
    contain other information to include evidence regarding the identity of the user of the
    account, and times and place of access, which is also evidence related to the offense and
    TANGEMAN’s statements regarding the offense.

           INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

44. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
    particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
    require Facebook to disclose to the government copies of the records and other information
    (including the content of communications) particularly described in Section I of Attachment
    B. Upon receipt of the information described in Section I of Attachment B, government-
    authorized persons will review that information to locate the items described in Section II of
    Attachment B.

                             REQUEST FOR NON-DISCLOSURE

45. Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), I request the Court order Facebook not
    to notify any other person of the existence of this warrant for the period of one year. This
    request is made because notification of the existence of the warrant will result possible
    destruction of or tampering with evidence, and/or intimidation of potential witnesses.

46. For the same reasons, I respectfully request that this affidavit and the Court’s Order be
    RESTRICTED at level 3 until further order of this Court.

                                         CONCLUSION

47. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for

                                                 13
Case 1:21-sw-00045-STV Document 1 Filed 01/22/21 USDC Colorado Page 20 of 20




   the service or execution of this warrant. The government will execute this warrant by serving
   it on Facebook. Because the warrant will be served on Facebook, who will then compile the
   requested records at a time convenient to it, reasonable cause exists to permit the execution
   of the requested warrant at any time in the day or night.

48. This Court has jurisdiction to issue the requested warrant because it is “a court of competent
    jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and
    (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has
    jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

49. Based on the aforementioned factual information, I respectfully submit that there is probable
    cause to believe that evidence, fruits, and instrumentalities of the Subject Offense(s) may be
    located within the Facebook account described in Attachment A.

50. I, therefore, respectfully request that the attached warrant be issued authorizing the search
    and seizure of the items listed in Attachment B.



I declare under penalty of perjury that the foregoing is true and correct to the best of my
information, knowledge, and belief.

                                                      s/ Christopher Eric Gann
                                                      Christopher Eric Gann, Special Agent
                                                      FDA-OCI


                                            22nd day of January, 2021.
       SUBSCRIBED and SWORN before me this ______



       ___________________________________
       HON. SCOTT T. VARHOLAK
       UNITED STATES MAGISTRATE JUDGE


Application for search warrant was reviewed and is submitted by Anna Edgar, Assistant United
States Attorney.




                                                 14
